DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the at least one functional recess comprises one functional recess being a sensor unit receiving recess and a further functional recess being a return flow channeling recess” where this limitation includes the instance of only one (emphasis added) functional recess with two (emphasis added) distinct usages. This is unclear to the Examiner and therefore found to be indefinite. For examination purposes, claim 4 will be treated as “the at least one functional recess comprises at least two function recesses comprising
Claim 5 recites “a sensor unit” where it is unclear to the Examiner if this is a new sensor unit or if the Applicant intended to claim back to sensor unit introduced in claim 4 from which claim 5 depends from. For examination purposes the newly introduced sensor unit will refer back to the sensor unit of claim 4. 
Claims 6-8 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 212 423 (Gommel hereinafter, please note that the translation and citations are relied upon the by copy provided by Applicant) in view of DE 10 2016 225 923 (Simon hereinafter, please note that the translation and citations are relied upon by the copy provided by Applicant).
Regarding claim 1, Gommel teaches a liquid pump (Figure 1) that discloses a housing (Housing 2); at least one pump element (Impeller 4); a pressure collecting plate (Annotated Figure 1 below); and an electric motor (Motor 3) comprising: at least one end shield having a rotor shaft bearing seat (Annotated Figure 1 below), a bearing unit disposed in the rotor shaft bearing seat (Annotated Figure 1 below), the at least one end shield having at least one partially 

    PNG
    media_image1.png
    471
    535
    media_image1.png
    Greyscale

Gommel is silent with respect to the motor comprising the end shield with a stator holding collar and the stator fixed in the stator holding collar. 
However, Simon teaches an electric motor and hydraulic pump (Abstract with Figures 7 and 8) that discloses an end shield (Equivalent end shield 20) with a stator holding collar (Collar 15 as labeled in Figure 8) and the stator fixed in the stator holding collar (¶ 28 of the provided translation by the Applicant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end shield of Gommel with the stator holding collar of Simon to ensure the motor is securely mounted. 
Regarding claim 2, Gommel’s modified teachings are described above in claim 1 where the combination of Gommel and Simon would further disclose that the at least one functional recess is open substantially over its entire surface in a direction of the pressure collecting plate (Annotated Figure 1 shows the functional recess along the flow path being in a direction of the labeled Pressure Collecting Plate). 
Regarding claim 3, Gommel’s modified teachings are described above in claim 1 where Simon further discloses that the at least one functional recess is a return flow channeling recess (Figures 7 and 8 show the return recess along 8 to 103 to 104).

Regarding claim 9, Gommel’s modified teachings are described above in claim 1 where the combination of Gommel and Simon would further disclose that the at least one end shield is formed separately from the housing and is attached to a mounting flange of the housing (Annotated Figure 1 of Gomel shows the housing 2 and the end shield being separate components with a section “C9” with a protrusion serving as the mounting flange). 
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 212 423 (Gommel) in view of DE 10 2016 225 923 (Simon) and further in view of US 6830379 (Morita hereinafter).
Regarding claim 4, Gommel’s modified teachings are described above in claim 1 where the combination of Gommel and Simon would further disclose that the at least one functional recess comprises a functional recess being a return flow channeling recess (Figures 7 and 8 show the return recess along 8 to 103 to 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor and end shield of Gommel with the return passage to prevent any fluid from escaping into the atmosphere per ¶ 38 of Simon.
Gommel, per Simon, is silent with respect to one functional recess being a sensor unit receiving recess.
However, Morita teaches a speed sensor unit that is adapted to fit on a bearing (Speed sensor 3 with encoder 19 seen in Figure 1). The resultant combination would place the speed sensor within the functional recess at the bearings of Gommel.

Regarding claim 5, Gommel’s modified teachings are described above in claim 4 where the combination of Gommel, Simon, and Morita would further disclose a sensor unit at least partially disposed in the sensor unit receiving recess (Per the combination, the sensor unit of Morita would reside in a functional recess of Gommel that would act as the sensor receiving recess).
Regarding claim 6, Gommel’s modified teachings are described above in claim 5 where the combination of Gommel, Simon, and Morita would further disclose a sensor disc fixed on the rotor shaft, the sensor unit detecting a speed of the rotor shaft in combination with the sensor disc (Encoder 19 is fit to rotating race 6 of Morita such that the encoder would be fit to the rotating shaft of Gommel to measure the rotational speed of the combined shaft and disc).
Regarding claim 7, Gommel’s modified teachings are described above in claim 4 where the combination of Gommel, Simon, and Morita would further disclose a return channel having a return inlet area and a return outlet area spaced from the return inlet area, the return channel being arranged in the return flow channeling recess (Simon return inlet 8, return outlet 104, and intermediate return channel along 103 in Figures 7 and 8).
Regarding claim 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 212 423 (Gommel) in view of DE 10 2016 225 923 (Simon) and further in view of US 2014/0312720 (Dettenberger hereinafter).
Regarding claim 10, Gommel’s modified teachings are described above in claim 9 are described above but are silent with respect to the at least one end shield is mounted on the mounting flange in a vibration dampening manner.
However, Dettenberger teaches a bearing mounting plate in an electric motor that discloses mounting said bearing mounting plate in a vibration dampened manner (¶ 8 and 15 with Bearing shield 37 as seen in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of the end shield of Gommel and Simon with the vibration dampening set up of Dettenberger to prevent excessive vibrations from causing damage to the bearing/shaft. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746